NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 06/30/2020.  Claims 1-9 are canceled. Claims 10-12 are currently pending and have been examined.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Prebyl on 4/19/2022.
The application has been amended as follows: 
	10. (Currently Amended) A feeding device for controlling a posture of a held object, the feeding device comprising: 
	a feed base having a hollow structure, the feed base being horizontally installed; 
	a first driving source and a second driving source disposed at a base end portion of the feed base; 
	a first saddle disposed at a distal end portion of the feed base, the first saddle rotating about a first axis, the first axis going along a vertical direction viewed from a side opposed to the distal end portion of the feed base; 
	a second saddle disposed at the first saddle, the second saddle rotating about a second axis, the second axis going along a horizontal direction viewed from a side opposed to the distal end portion of the feed base; 
	a first propeller shaft disposed along a longitudinal direction of the feed base at an inside of the feed base, the first propeller shaft transmitting a torque from the first driving source; 
	a first power conversion mechanism disposed at the distal end portion of the feed base, the first power conversion mechanism being configured to convert a first power from a rotation of the first propeller shaft into a rotation about the first axis and transmit the first power; 
	a first deceleration mechanism disposed at the distal end portion of the feed base and connected to the first power conversion mechanism, the first deceleration mechanism including a hollow first output shaft, the first output shaft being secured to the first saddle; 
	a second propeller shaft disposed along the longitudinal direction of the feed base at the inside of the feed base, the second propeller shaft transmitting a torque from the second driving source; 
	a second power conversion mechanism being configured to convert a second power from a rotation of the second propeller shaft into [[the]]a rotation about the first axis and transmit the second power; 
	an intermediate shaft coupled to the second power conversion mechanism, the second intermediate shaft passing through an inside of the first output shaft; 
	a third power conversion mechanism mounted to an inside of the first saddle, the third power conversion mechanism being configured to convert a third power from a rotation of the intermediate shaft into a rotation about the second axis and transmit the third power; 
	a second deceleration mechanism disposed at the inside of the first saddle and coupled to the third power conversion mechanism, the second deceleration mechanism including a second output shaft, the second output shaft being secured to the second saddle; 
	a holding device disposed on the second saddle, the holding device holding the object; 
	a securing portion having a hollow cylindrical shape, the securing portion being disposed at the inside of the first output shaft unrotatablely about the first axis so as to slide with respect to the first output shaft in a circumferential direction; 
	a first ring passage disposed between the first output shaft and the securing portion so as to circle in [[a]]the circumferential direction of the securing portion; 
	a first fluid passage passing the inside of the feed base and the securing portion, the first fluid passage communicating with the first ring passage; and 
	a second fluid passage disposed at the inside of the first output shaft, the second fluid passage communicating between the first ring passage and an outlet disposed on an outer surface of the first output shaft.

	11. (Previously presented) The feeding device according to claim 10, further comprising: 
	a rotary joint disposed at a position opposite to the second deceleration mechanism across the first axis of the first saddle, the rotary joint having: 
		a securing body with a cylindrical hole disposed coaxially with the second axis, 
		a rotator mounted to an inside of the cylindrical hole, the rotator rotating about the second axis; and 
	a second ring passage, the second ring passage being disposed between the cylindrical hole and the rotator so as to circle in a circumferential direction of the rotator, 
	wherein the first saddle includes a third fluid passage, the third fluid passage communicating between the second ring passage and the second fluid passage, the second saddle includes a fourth fluid passage, the fourth fluid passage communicating between the second ring passage and a fluid outlet, the fluid outlet being disposed on an outer surface of the second saddle, and the second saddle includes a first rotating member, a second rotating member, and a coupling body, the first rotating member being disposed at the second output shaft and extending in a radial direction, the second rotating member being disposed at the rotator of the rotary joint parallel to the first rotating member, the coupling body coupling the first rotating member to the second rotating member.

12. (Canceled)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first power conversion mechanism disposed at the distal end portion of the feed base, the first power conversion mechanism being configured to convert a power from a rotation of the first propeller shaft into a rotation about the first axis and transmit the power” in claim 10. Where in the instant case, the first power mechanism is interpreted per the Applicant’s specification on page 5 to be a bevel gear (20).
“a second power conversion mechanism being configured to convert a power from a rotation of the second propeller shaft into the rotation about the first axis and transmit the power” in claim 10. Where in the instant case, the second power conversion mechanism is interpreted per the Applicant’s specification on page 7 to be a bevel gear (44).
“a third power conversion mechanism mounted to an inside of the first saddle, the third power conversion mechanism being configured to convert a power from a rotation of the intermediate shaft into a rotation about the second axis and transmit the power” in claim 10, where in the instant case, the third power conversion mechanism is interpreted per the Applicant’s specification on page 9, to be a bevel gear (49a).
“a holding device disposed on the second saddle, the holding device holding the object” in claim 10. Where in the instant case, the holding device is interpreted per the applicant’s specification on page 3 to be a hand (53).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Allowable Subject Matter
Claims 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 10 (Currently Amended), Hirasaka et al (US Patent No. 9,393,627) teaches in figure 2, a feeding device (10) for controlling a posture of a held object, the feeding device comprising: 
	a feed base having a hollow structure (18), the feed base being horizontally installed (18 is horizontal); 
	a first driving source (11) and a second driving source (12) disposed at a base end portion of the feed base (11 and 12 are at the right hand base of 10); 
	a first saddle disposed at a distal end portion of the feed base (36), the first saddle rotating about a first axis, the first axis going along a vertical direction viewed from a side opposed to the distal end portion of the feed base (36 rotates about a vertical axis);  
	a first propeller shaft disposed along a longitudinal direction of the feed base at an inside of the feed base (22), the first propeller shaft transmitting a torque from the first driving source (22 is connected to 11); 
	a first power conversion mechanism disposed at the distal end portion of the feed base, the first power conversion mechanism being configured to convert a first power from a rotation of the first propeller shaft into a rotation about the first axis and transmit the first power (29a, where 29a is a gear that is recognized and being functionally equivalent in the area of endeavor); 
	a first deceleration mechanism disposed at the distal end portion of the feed base and connected to the first power conversion mechanism, the first deceleration mechanism including a hollow first output shaft, the first output shaft being secured to the first saddle (33); 
	a second propeller shaft disposed along the longitudinal direction of the feed base at the inside of the feed base (21), the second propeller shaft transmitting a torque from the second driving source (21 is connected to 12); 
	a second power conversion mechanism being configured to convert a second power from a rotation of the second propeller shaft into a rotation about the first axis and transmit the second power (27, where 27 is gear and is recognized as being functionally equivalent in the area of endeavor); 
	an intermediate shaft coupled to the second power conversion mechanism, the second intermediate shaft passing through an inside of the first output shaft (29c); 
	a third power conversion mechanism mounted to an inside of the first saddle, the third power conversion mechanism being configured to convert a third power from a rotation of the intermediate shaft into a rotation about the second axis and transmit the third power (29b); 
	a second deceleration mechanism disposed at the inside of the first saddle and coupled to the third power conversion mechanism, the second deceleration mechanism including a second output shaft, the second output shaft being secured to the second saddle (311); 
	a holding device disposed on the second saddle, the holding device holding the object (37, where 37 is a hand that functionally equivalent because is performs the claimed function in substantially the same way).
	Mitsue et al (US Patent No. 9,481,018) teaches in figure 4 a feeding device (40) comprising: a first drive source (41), a second drive source (49), a horizontal frame (55), a first saddle (47) and a second saddle (48). 
	However the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “a securing portion having a hollow cylindrical shape, the securing portion being disposed at the inside of the first output shaft unrotatablely about the first axis so as to slide with respect to the first output shaft in a circumferential direction; a first ring passage disposed between the first output shaft and the securing portion so as to circle in the circumferential direction of the securing portion; a first fluid passage passing the inside of the feed base and the securing portion, the first fluid passage communicating with the first ring passage; and a second fluid passage disposed at the inside of the first output shaft, the second fluid passage communicating between the first ring passage and an outlet disposed on an outer surface of the first output shaft” together in combination with the rest of the limitations in the independent claim.
	Claim 11 is allowed as being dependent on claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        April 19,2022